DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 5 and 7 recites numerous properties and parameters, but fails to recite the methods used to determine the properties and parameters, thus fails to inform one of ordinary skill in the art how to determine the desired metes and bounds of the claimed subject matter.
Each of Claims 5 and 7 also apparently uses the term “bulk” in a manner different from its ordinary usage in the art as the reciprocal of density, but fails to recite the methods used to determine the bulk. This rejection can be overcome by including reference to the test methods used to determine the bulk as well as other properties and parameters.
Each of Claims 5 and 7 recites a space volume ratio of the tissue product as a percentage, which is not in ratio form. A ratio is a comparison between two quantities, for example A and B, and is typically expressed as A:B. It is not clear which two quantities are being compared.  This rejection can be overcome by expressing the parameter in ratio form (e.g.- A:B) or by qualifying the value with the phrase “expressed as a percentage” in combination with a reference to the description of the method used to determine the parameter as noted above.
Claims 6 and 8 depend from and inherit the indefiniteness of Claims 5 and 7, respectively.
Claim Interpretation
The claim term “rectangular parallelepiped’ is defined as follows (www.mathwords.com):
Cuboid.
A box shape in three dimensional space. Formally, a polyhedron for which all faces are rectangles. 

The term “cuboid” is defined as follows (Math.net):
A cuboid is a space shape with six rectangular faces. Its angles are all right angles and its opposite faces are equal and parallel to each other. A cuboid has the following characteristics:
A cuboid has 6 faces, 12 edges, and 8 vertices.
The 6 faces of a cuboid are all rectangles. The opposite faces are congruent and in parallel planes. Any two adjacent bases are in perpendicular planes.
The 12 edges of a cuboid are in 3 groups of parallel lines. The parallel edges
are equal in length. Any intersecting edges are perpendicular to each other.
A cuboid is a special type of rectangular prism. To be classified as a cuboid, the lateral faces of the figure must be perpendicular to its bases. A cuboid is one of the most common shapes in everyday life. A box, a refrigerator, and a book are all cuboids.

International Search Report
No “X” and/or “Y” references were cited as in the International Search Report for International Application PCT/JP2018/032369, to which the instant application claims priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 5-8 of copending Application No. 16/646442 (reference application) in view of the definitions of “rectangular parallelepiped” and “cuboid” as described above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations overlapping those of the instant claims. While each of instant Claims 5 and 7 recites “a rectangular parallelepiped paper box”, and each of the copending Claims 5 and 7 recites “a cuboid paper box,” the two sets of claims are not patentably distinct because the definition of “cuboid” includes the rectangular parallelepiped shape (see Claim Interpretation section).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Potentially Allowable Subject Matter
Claims 5-8 would be allowable upon filing and acceptance of a Terminal Disclaimer over the copending application discussed above, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: no prior art was found that discloses or fairly suggests the inventions as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748